Citation Nr: 1811683	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  08-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, but excluding posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter was previously before the Board in October 2011, December 2013, and June 2017.  The Board denied the claim for service connection for an acquired psychiatric disorder in October 2011.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court), which issued an order in September 2012 Order approving a Joint Motion for Partial Remand (JMPR).  Pursuant to the JMPR, the October 2011 denial was vacated only as to the denial of service connection for an acquired psychiatric disorder, excluding PTSD, only and the claim was remanded to the RO for additional development in December 2013.  The case was returned to the Board and remanded again to obtain a medical opinion as to the etiology of the Veteran's acquired psychiatric disorder in June 2017.  This matter has now been returned to the Board for further appellate consideration.

The Veteran waived a hearing before the Board in a January 2018 letter from his representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds another remand is necessary to complete record development.  

The Veteran's attorney asserts that VA has not met its duty to assist in a January 2018 letter.  Specifically, the Board, in the December 2013 remand, noted that the Veteran's service treatment records appeared to be incomplete.  The Board noted that there is an indication that the Veteran was treated during service for a 30 day detoxification in May 1973; however, there are no such service treatment records associated with the claims file.  See July 1993 VA examination.  Based on his record of assignments, the Veteran would have been assigned to the 595th Maintenance Company in Korea during May 1973.  The Board noted the service records omission in the remand explanation, but unfortunately, this development was omitted from the remand directives.  Thus, the development has not been undertaken.  

The VA examiner's December 2015 and November 2017 medical opinions and rationales, in part, rely on a lack of treatment for a psychiatric condition until 1990, 16 year after discharge from service.  As additional service treatment records related to a 30 day detoxification could be pertinent to the claim for service connection for an acquired psychiatric disorder, these records should be obtained and associated with the claims file.  

Additionally, the December 2013 Board remand discussed the Veteran's incomplete service personnel records.  The service personnel records were obtained by the Veteran's attorney and sent to VA in support of his claim.  However, the response from NPRC to the request for military records indicates that only "essential documents" were included in their response.  This notation leads the Board to believe that there may be outstanding personnel records for this Veteran.  Similarly, this development was discussed in the December 2013 remand, but the development was not undertaken as it was omitted from the directives.  

If additional service treatment records or pertinent military personnel records are obtained, an additional VA psychiatric addendum opinion should be requested to consider these new records.  

	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  Provide a copy of the December 18, 2017 SSOC to the Veteran's attorney, if not already completed.  See January 2018 correspondence.  

2.  Obtain any pertinent outstanding VA treatment records and associate them with the claims file.  

3.  Request the Veteran's complete military personnel file from the appropriate records repositories.  

4.  Request all service treatment records from the appropriate record repositories.  Specifically request service treatment records related to a 30 day in-patient detoxification on or about May 1973 while he was stationed in Korea, to include requesting any in-patient treatment records from the appropriate medical facilities in Korea.  

5.  If any new service treatment records and/or pertinent military personnel records are obtained, an additional VA psychiatric addendum opinion should be obtained to consider the additional records to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  Whether an additional in person examination is required is left to the examiner's discretion.  All pertinent testing should be conducted at the examiner's discretion.  





If an addendum opinion is requested, the examiner is asked to address the following:  

(a)  Identify any additional current diagnoses during the claims period not already discussed in the November 2017 medical opinion.  

Provide an opinion, with complete rationale, as to whether the Veteran has ever been diagnosed with or has met the criteria for a diagnosis of schizophrenia disorder or any other psychosis.  *The examiner's attention is directed a February and August 2014 VA treatment record that indicates the Veteran has severe schizophrenic disorder.  

(b)  For each diagnosis, provide an opinion as to whether it had onset during service or is otherwise related to service.  

6.  Thereafter, readjudicate the issue on appeal.  If any benefit is not granted, the appellant and his attorney should be furnished with a supplemental statement of the case, with a copy to his attorney, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

